MEMORANDUM **
Jose Luis Castillo appeals from his 96-month sentence for possession with intent to distribute 50 grams or more of methamphetamine in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Castillo contends that the district court erred in denying him a two-level downward adjustment pursuant to § 3B 1.2(b) of the U.S. Sentencing Guidelines because *775he was a “minor participant” in his offense. We review for clear error. See United States v. Cantrell, 433 F.3d 1269, 1282 (9th Cir.2006). Upon review, we conclude that the district court did not err because Castillo, the sole participant in the offense of his conviction, has failed to produce evidence of his participation in a larger conspiracy. See id. at 1286.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.